Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on June 6th, 2022 for Application No. 17/833,462.  Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) received on 06/06/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a third clutch” recited in line 1, which renders the claim indefinite because it is unclear if there is a second clutch or not. It is noted that when using reference labeling in the claims, the numerical references should be listed in a sequence to maintain consistency. If applicant intends to present the claimed arrangement, the Office recommends that the limitation should be replaced with - -a second clutch- - for clarity.  For examination purposes, the limitation is interpreted as a second clutch device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Morris (US 7,315,744 B2).
Regarding claim 1, Morris discloses a drive axle system (see at least Figure 1, i.e., transmission 10) comprising: 
a first differential assembly (90) that is rotatable about a first differential axis (i.e., axis 92); 
a second differential assembly (col. 6, lines 16-20, i.e., transmission/PTO 88) that is rotatable about a second differential axis (i.e., axis 86); 
a first electric motor (72) that is operatively connectable to the first differential assembly (90); and 
a second electric motor (56) that is operatively connectable to the second differential assembly (88), 
wherein the first electric motor (72) and the second electric motor (56) are operatively connectable in series with a clutch (i.e., clutch C4).  

Regarding claim 2, Morris discloses the drive axle system of claim 1 wherein the first electric motor (72) and the second electric motor (56) are rotatable about a motor axis (i.e., axis 60).  

Regarding claim 3, Morris discloses the drive axle system of claim 2 wherein the clutch (C4) is disposed along the motor axis (60) between the first electric motor (72) and the second electric motor (56).  

Regarding claim 4, Morris discloses the drive axle system of claim 1 further comprising a second clutch (C2) that selectively couples the first electric motor (72) to the first differential assembly (90).  

Regarding claim 5, Morris discloses the drive axle system of claim 4 wherein the first electric motor (72) and the second electric motor (56) are rotatable about a motor axis (60), and the second clutch (C2) is disposed along the motor axis (60) between the first electric motor (72) and the first differential assembly (90).  

Regarding claim 8, Morris discloses the drive axle system of claim 1 wherein the first electric motor (72) and the second electric motor (56) are operable at a same efficiency at different rotational speeds (i.e., under operating conditions of motors 72 and 56 at different speeds; noted, this is an intended use limitation which has not been given a patentable weight).

Claims 1 and 6-7 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Morris under a second interpretation.
Regarding claim 1, Morris discloses a drive axle system (see at least Figure 1, i.e., transmission 10) comprising: 
a first differential assembly (col. 6, lines 16-20, i.e., transmission/PTO 88) that is rotatable about a first differential axis (i.e., axis 86); 
a second differential assembly (90) that is rotatable about a second differential axis (i.e., axis 92); 
a first electric motor (56) that is operatively connectable to the first differential assembly (88); and 
a second electric motor (72) that is operatively connectable to the second differential assembly (90), 
wherein the first electric motor (56) and the second electric motor (72) are operatively connectable in series with a clutch (i.e., clutch C4).  

Regarding claim 6, as best understood, Morris discloses the drive axle system of claim 1 further comprising a third clutch (C2) that selectively couples the second electric motor (72) to the second differential assembly (90).  

Regarding claim 7, Morris discloses the drive axle system of claim 6 wherein the first electric motor (56) and the second electric motor (72) are rotatable about a motor axis (60), and the third clutch (C2) is disposed along the motor axis (60) between the second electric motor (72) and the second differential assembly (90).  

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record fails to disclose or render obvious an axle drive system having the combination features recited in claims 1 and 9, particularly “wherein further comprising a second clutch that selectively couples the first electric motor to the first differential assembly and a third clutch that selectively couples the second electric motor to the second differential assembly" required by claim 9. 
Claims 10-18 are allowable as being dependent upon the allowable base claim.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misu et al. (US 10,723,224 B2) disclose an electric vehicle drive unit, see Figure 1; and
Morrow (US 7,140,461 B2) discloses a power splitting vehicle drive system, see Figure 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659